UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                               No. 98-41170
                              No. B-96-CV-71


   MARCELINA ESPINOZA, Individually and on behalf of Estate of
                ADRIAN ESPINOZA; JOSE E. ESPINOZA,

                                                Plaintiffs-Appellees,

                                      v.

           JOSE LUIS SANCHEZ, In his Individual Capacity,

                                                Defendant-Appellant.


             Appeal from the United States District Court
                  for the Southern District of Texas


                              February 4, 2000

Before REYNALDO G. GARZA, JONES, and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

            We have carefully considered this interlocutory appeal in

light of the briefs, oral argument, the district court opinion and

pertinent portions of the record.           Like the district court, we

conclude that material questions of fact precluded the grant of

summary judgment on qualified immunity grounds.             For this reason,

the appeal is DISMISSED.

            DISMISSED.




      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.